                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 KENNETH N. MILLER,

                             Plaintiff,                                                 8:18CV149

                                                                   FOURTH AMENDED ORDER SETTING
             vs.                                                         FINAL SCHEDULE FOR
                                                                        PROGRESSION OF CASE

 UNION PACIFIC RAILROAD COMPANY,
 a Delaware Corporation;

                             Defendant.


       This matter comes before the court on the parties’ Joint Motion to Amend Dates in the
Court’s 7-24-19 Order for Setting Final Schedule for Progression of Case (Filing No. 54). After
review of the motion, the Court finds good cause to extend the case progression deadlines.
Accordingly,

       IT IS ORDERED that the parties’ Joint Motion to Joint Motion to Amend Dates in the
Court’s 7-24-19 Order for Setting Final Schedule for Progression of Case (Filing No. 54) is
granted, and the follow case progression deadlines shall apply:

         1)        The jury trial of this case remains set to commence before Brian C. Buescher,
                   United States District Judge, in Courtroom 5, Roman L. Hruska Federal
                   Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on Tuesday,
                   May 12, 2020, or as soon thereafter as the case may be called, for a duration of five
                   (5) trial days. This case is subject to the prior trial of other civil cases that may be
                   scheduled for trial before this one. Jury selection will be held at the commencement
                   of trial.

         2)        The Pretrial Conference remains scheduled before the undersigned magistrate
                   judge on May 1, 2020, at 10:00 a.m., and will be conducted in chambers. The
                   parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed to
                   nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on April 24, 2020.

         3)        The deadlines for identifying expert witnesses expected to testify at the trial, and to
                   complete expert disclosures,1 (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
       and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

               For the plaintiff:                     December 2, 2019
               For the defendant:                     December 31, 2019
               Plaintiff’s rebuttal:                  January 17, 2020

4)     The deposition deadline is January 31, 2020.

5)     The deadline for filing motions to dismiss and motions for summary judgment
       remains January 31, 2020.

6)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds is January 31, 2020.

7)     Motions in limine shall be filed seven (7) days before the pretrial conference. It is
       not the normal practice to hold hearings on motions in limine or to rule on them
       prior to the first day of trial. Counsel should plan accordingly.

8)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

9)     All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 9th day of October, 2019.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge




                                        -2-
